Citation Nr: 1806398	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

6. Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or housebound status.

7. Entitlement to special monthly pension (SMP) based on a need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

Regarding the Veteran's hips and acquired psychiatric disorder service connection claims, he has yet to be afforded VA examinations.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

In regard to the Veteran's bilateral hip claim, the record first indicates that the Veteran has experienced persistent hip pain.  As noted repeatedly in the Veteran's VA treatment records, the Veteran's current active medical problem list includes hip arthralgia.

Next, the evidence of record indicates that the Veteran may have a hip disability associated with service.  Specifically, in a July 2010 VA treatment record, the Veteran stated that he had lower back and hip pain since 1974 when he was injured in service after getting into a fight in the Philippines.

Moving to the Veteran's acquired psychiatric disorder claim, the evidence of record indicates that the Veteran has been diagnosed with multiple psychiatric conditions.  Specifically, the Veteran's VA treatment records indicate that he Veteran has been diagnosed with the following psychiatric disorders throughout the course of the appeal: bipolar disorder not otherwise specified; history of polysubstance abuse; bipolar disorder; bipolar depression; and major depressive disorder.  The Veteran also screened positively for PTSD in a September 2011 VA treatment record.

Next, the evidence of record indicates that the Veteran may have an acquired psychiatric disorder associated with service.  Specifically, March and September 1975 service personnel records (SPRs) indicated that the Veteran repeatedly violated the Uniform Code of Military Justice (UCMJ) and disrespected military authorities.  A May 1983 treatment record from the James A. Haley Veterans Hospital-about 7 years after discharge-indicated that the Veteran was hospitalized for about a month and diagnosed with adjustment disorder with depressed mood as well as mixed substance abuse.  A later August 1998 VA examination diagnosed the Veteran with bipolar I disorder and noted that the Veteran remarked that he was beat by military police in service.  

Additionally, in an October 2009 VA treatment record, the Veteran reported 3 stressor incidents from service: (1) seeing the aftermath of fellow soldiers' deaths in the Philippines following a motor vehicle accident; (2) being a part of team that extracted the body of an electrocuted sailor who entered a flooded compartment on the Veteran's ship; and (3) being assaulted while in the Philippines. 

However, despite the above, the record currently lacks sufficient medical evidence to make a decision on the claims for service connection for an acquired psychiatric disorder and the hips as etiological opinions have not yet been provided.  As such, the Board will remand the claims.

Turning to the Veteran's claims for service connection for both knees, the Board acknowledges that the Veteran was provided a VA examination in January 2013.  However, the Board will also remand these claims as it finds the medical opinions following the January 2013 VA examination to be inadequate for adjudicative purposes.

A medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

During the January 2013 VA examination, the examiner diagnosed the Veteran with traumatic bursitis of the right knee and a left knee strain.  The examiner indicated that the Veteran's right knee condition began in 1974 and the left knee condition began in 1975.  Following the examination, the examiner first opined that the Veteran's traumatic bursitis was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the record revealed findings of patellar bursitis, a self-limiting disorder.  However, in actuality, there was no evidence of this disorder during the examination and no clear documentation of a continuum of care from service until now.

Regarding the left knee strain, the examiner opined that it too was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that this was an in-service sports injury that occurred in 1975 but not diagnosed as knee pain until 2010.  The examiner then stated that the Veteran's complaints of knee pain were not referable to the 1975 sports injury.  Lastly, like the knee bursitis opinion, the examiner said that there no clear documentation of a continuum of care from service until now.

The Board finds these opinions to be inadequate because the examiner did not address the Veteran's lay contention that he has experienced continuous leg pain in his legs and knees since 1974 when he was injured in-service during a fight in the Philippines.  Accordingly, the Board will remand the matter so that a new VA examination and new medical opinions may be obtained.

In addition to the above-requested VA examinations, the Board also finds that VA has not yet fulfilled its duty to assist as, relevant to the Veteran's acquired psychiatric disorder claim, the Veteran stated that he had been hospitalized for mental health treatment in Tampa Bay, Florida and the Edward Hines, Jr. VA Hospital in Chicago, Illinois in 1984.  The record currently contains records of treatment from the James A. Haley VA Hospital in Tampa Bay from 1983.  But, records from 1984 from the Edward Hines, Jr. VA Hospital are not currently of record.  As such, the AOJ should attempt to obtain these records on remand.

Regarding the Veteran's claims for SMC and SMP, the Board will also remand them as the merits of these claims are dependent upon the remanded service connection issues.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, given the need to remand the foregoing issues, updated VA treatment records should also be obtained.  In particular, the RO should attempt to obtain any VA treatment records dates since January 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since January 2013.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain any record of treatment for the Veteran from the Edward Hines, Jr. VA Hospital in Chicago, Illinois from the year 1984.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric condition.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current psychiatric disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2009) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder manifested within one year of the Veteran's discharge from service in December 1975.
 
(d) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(e) Please comment upon whether the Veteran's past substance abuse was related to any diagnosed psychiatric disability, including whether such abuse was an attempt to self-medicate.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the Veteran's service personnel records and a May 1983 record of treatment from the James A. Haley Veterans Hospital.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any hip disability.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any hip disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2009) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) If arthralgia is an identified hip disorder, please state whether it is at least as likely as not (50 percent probability or more) that the arthralgia manifested within one year of the Veteran's discharge from service in December 1975.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including a July 2010 VA treatment record wherein the Veteran complained of continuous hip pain since 1974.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any knee disability.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any knee disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2009) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the contention that the Veteran has experienced continuous knee pain since 1974 after being in a fight in service in the Philippines.

6. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

